311 F.2d 219
Clifton John PETERKIN, Appellant,v.UNITED STATES of America, Appellee.
No. 7195.
United States Court of Appeals Tenth Circuit.
Nov. 19, 1962.

Michael C. Villano, Asst. U.S. Atty., District of Colorado, for appellee.
Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Appellant Peterkin was found guilty by a jury of violation of 18 U.S.C. 2312 and was sentenced on July 27, 1962.  He was represented by counsel at the trial and at the imposition of sentence.  Notice of appeal was filed on August 20, 1962, by permission of the sentencing court.  The Government has filed a motion to docket and dismiss.  The motion must be granted because the law is well settled that the taking of an appeal within the prescribed time is mandatory and jurisdictional.  United States v. Robinson, 361 U.S. 220, 80 S.Ct. 282, 4 L.Ed.2d 259; Wilkinson v. United States, 10 Cir., 278 F.2d 604, certiorari denied 363 U.S. 829, 80 S.Ct. 1600, 4 L.Ed.2d 1524; Rule 37(a)(2), F.R.Crim.P.


2
Accordingly, it is ordered that the appeal is docketed and dismissed.